Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 16-20 have been cancelled as being withdrawn without traverse in the election filed 14 March 2019.
	In the specification, page 1, before “BACKGROUND OF THE INVENTION” , the following has been inserted,
--This application claims domestic priority benefit to U.S. provisional application No. 62/369,744 filed 1 August 2016. --

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Angus discloses the closest prior art of a toy or sport ball for making ice cream.  The inner container 16 may be clamped into position when the outer lid 22 of outer container (11, 20) is closed by threading closure so tightly that inner container 16 doesn’t move.  The inner container 16 is made of an aluminum can is rigid and not flaccid.  Even though the clamping of the inner container 16 or restricting the movement of the inner container is not discussed, the movement or possibility of movement of the inner container 16 if not clamped is not discussed either.  Furthermore, the sport ball is described as a soft ball, a ball used to play soft ball, a game similar to baseball, the outer surface of a soft ball is rigid, for catching, throwing, batting and rolling.  The jacket 20 is preferably foam.  The foam is more likely a rigid foam like polystyrene foam because of its insulating properties and rigidity.  The ball is described as having a soft exterior surface, is safe to toss and suited for rough-house play of a child.  “Soft” refers to the surface texture and is opposed to a rough surface, e.g., sand paper or spiked surface.  It would not seem consistent with the description of a soft ball or the performance of a soft ball and particularly, the Angus soft ball, to modify the outer surface or any other surface to be flexible, compressible, resilient, elastic or cushioned.  For this reason, all points on the outer shell are fixed to all points on the inner shell and the “not … fixed” limitation of claims 1 and 21 is not met by Angus.
The previous issue for this case involved the limitation that allowed the inner shell to “move freely” or “move substantially freely” within the outer shell has been resolved by removing this language.  The limitation now being decided referring to “at least one point on the inner shell is not in a fixed location relative … the outer shell” is a wholly different limitation.  The present invention is more like a soccer ball wherein the action of kicking the soccer ball would certainly deflect a flexible outer shell.  Furthermore, the inner shell is flexible and subject to impact by hard elements (ice and rock salt).  For these reasons, it would be impossible to treat the elements (shells) and their surfaces as rigid or fixed.  There would be at least some movement, especially if free air space exists with the inner shell, ice and salt, within the device (ball) of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733